Case: 16-50942      Document: 00513933583         Page: 1    Date Filed: 03/30/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 16-50942                             FILED
                                  Summary Calendar                     March 30, 2017
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

              Plaintiff–Appellee,

v.

ALONSO RODRIGUEZ GUTIERREZ,

              Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:16-CR-115-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Alonso Rodriguez Gutierrez pleaded guilty to illegal reentry following
deportation, and he was sentenced within the guidelines range to a 24-month
term of imprisonment and to a two-year period of supervised release.
Rodriguez Gutierrez asserts that the sentence is substantively unreasonable
because it is greater than necessary to satisfy the statutory sentencing factors.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50942    Document: 00513933583        Page: 2   Date Filed: 03/30/2017


                                 No. 16-50942

      Where, as here, a defendant fails to object to the reasonableness of the
sentence imposed in the district court, our review is for plain error. See United
States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007). Gutierrez disputes that
such an objection is required under Federal Rule of Criminal Procedure 51, but
he concedes that this question is foreclosed, and he has raised the question to
preserve it for possible further review. See id.
      Rodriguez Gutierrez argues that the guidelines range for his offense is
too high “because of the illegal reentry guideline’s lack of an empirical basis
and the problematic manner in which the Sentencing Commission established
the offense levels for illegal reentry.”   These legal contentions have been
rejected. United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009); United
States v. Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009).
      Rodriguez Gutierrez asserts that the 24-month sentence is greater than
necessary to provide an adequate deterrence and fails to account adequately
for his personal history and characteristics. His arguments amount to mere
dissatisfaction with the district court’s weighing of the statutory sentencing
factors and are insufficient to rebut the presumption of reasonableness
applicable to within-guidelines sentences. See United States v. Ruiz, 621 F.3d
390, 398 (5th Cir. 2010); United States v. Gomez-Herrera, 523 F.3d 554, 565-66
(5th Cir. 2008). He has shown no error, plain or otherwise. The judgment is
AFFIRMED.




                                       2